DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 11/29/2021.  Claims 1, 3-8, and 10-20 are still pending in the application.

Allowable Subject Matter
Claims 1, 3-8, and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention comprising, among other limitations, novel and unobvious limitations of "responsive to determining that a phase hit has occurred, processing each respective data symbol in a phase hit pilot section, defined as being between the first pilot symbol and the second pilot symbol, that is at a location subsequent to a location of the phase hit, wherein a phase hit is determined to have occurred responsive when a phase offset difference between the first phase offset and the second phase offset exceeds a detection threshold and wherein the processing comprises: determining a magnitude of the phase hit; and altering a phase of each respective data symbol by the magnitude of the phase hit," structurally and functionally interconnected in a manner as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        January 13, 2022